 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT JOHN PRESTON,

 9                             Plaintiff,                Case No. C16-1106-JCC-MAT

10          v.                                           ORDER

11   RYAN BOYER, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court is

15   Snohomish County’s motion to strike the testimony of plaintiff’s expert Scott DeFoe (Dkt. 191 at

16   10-11) and plaintiff’s motion to file a surreply regarding a pending motion to seal (Dkt. 190).

17   Having considered the parties submissions, the balance of the record, and the governing law, the

18   Court finds and ORDERS:

19          (1)     The County moves to strike testimony from Mr. DeFoe that plaintiff submitted in

20   opposition to the County’s motion for summary judgment. The County raises the motion to strike

21   in its August 9, 2019 reply brief in support of its motion for summary judgment. (Dkt. 191 at 10-

22   11.) In opposing the motion to strike, plaintiff argues that the County’s motion is improper under

23   LCR 16(b)(4), which provides: “Unless otherwise ordered by the court, parties shall file any




     ORDER - 1
 1   motion to exclude expert testimony for failure to satisfy Daubert v. Merrell Dow Pharmaceuticals,

 2   Inc. and its progeny not later than the deadline to file dispositive motions.” (Dkt. 194 at 1 n.1.) It

 3   appears the County seeks to exclude Mr. DeFoe’s testimony based on Daubert. (See Dkt. 191 at

 4   10 (citing Daubert).) The County also filed the motion after the dispositive motions deadline,

 5   which was July 12, 2019. (See Dkt. 149 at 2.) Accordingly, the County shall SHOW CAUSE,

 6   within 7 days of the date of this order, why the motion to strike should not be summarily denied

 7   as filed in violation of LCR 16(b)(4).

 8          (2)     The County moves to seal the unredacted version of its motion for summary

 9   judgment and certain exhibits submitted in support thereof. (Dkt. 158.) Plaintiff opposed the

10   motion. (Dkt. 177.) The County’s reply raised new arguments not included in its motion. (Dkt.

11   182.) Plaintiff moves for leave to file a surreply that addresses only the new arguments raised in

12   the County’s reply. (Dkt. 190.) The motion (Dkt. 190) is GRANTED, and plaintiff shall file a

13   surreply within 7 days of the date of this order.

14          (3)     The Clerk is directed to send copies of this order to the parties and to the Honorable

15   John C. Coughenour.

16          Dated this 24th day of October, 2019.

17

18                                                         A
                                                           Mary Alice Theiler
19                                                         United States Magistrate Judge

20

21

22

23




     ORDER - 2
